t cc no ll united_states tax_court dennis l hayden and sharon e hayden petitioners v commissioner of internal revenue respondent docket no filed date ps are the sole partners in l during l expended dollar_figure on sec_179 property and elected to expense dollar_figure of that amount without regard to this deduction l had no taxable_income for the taxable_year the deduction under sec_179 flowed through to ps' return sec_1_179-2 income_tax regs provides that a partnership may not allocate to its partners as a sec_179 expense deduction for any taxable_year more than the partnership's taxable_income limitation for that taxable_year ps contend that the regulation is invalid held sec_1_179-2 income_tax regs is valid and respondent's disallowance of the deduction is sustained dennis l hayden and sharon e hayden pro_se brian m harrington for respondent opinion dawson judge this case was assigned to special_trial_judge carleton d powell pursuant to sec_7443a and - rule sec_180 sec_181 and sec_182 the court agrees with and adopts the opinion of the special_trial_judge that is set forth below opinion of the special_trial_judge powell special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax and an accuracy-related_penalty under sec_6662 in the respective amounts of dollar_figure and dollar_figure the issues are whether petitioners are entitled to a deduction in the amount of dollar_figure under sec_179 and whether petitioners are liable for the accuracy-related_penalty under sec_6662 at the time the petition was filed in this case petitioners resided in frankfort indiana the facts may be summarized as follows petitioners are the sole partners in a partnership known as leddos frozen yogurt llc leddos that commenced operations on date during leddos purchased equipment for dollar_figure on the partnership return form_1065 leddos reported the following gross_receipts dollar_figure cost_of_goods_sold big_number total income loss big_number the partnership reported total deductions in the amount of dollar_figure and showed a loss in the amount of dollar_figure these figures did not include any deduction for the expense of sec_179 property on form_4652 depreciation and amortization unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure - - attached to the partnership return leddos elected under sec_179 to expense dollar_figure of the dollar_figure invested in equipment this deduction flowed through to petitioners' federal_income_tax return on schedule e ’ petitioner dennis l hayden petitioner is a certified_public_accountant whose practice includes a substantial amount of tax work petitioner operated and practiced an accounting business as a sole_proprietorship the proprietorship has employees and maintains an account for payroll_taxes that includes employment_taxes paid to the federal government during the taxable_year petitioner paid petitioners' federal_income_tax liability in the amount of dollar_figure from the bank account of the proprietorship and that amount was charged to the sole proprietorship's account for payroll_taxes on the proprietorship's schedule c attached to petitioners' joint federal_income_tax return petitioner deducted dollar_figure as payroll_taxes which amount included petitioners' federal_income_tax liability of dollar_figure the correct amount of the payroll_taxes paid_by the accounting practice for was dollar_figure upon examination respondent disallowed the dollar_figure sec_179 deduction and the portion of the deduction claimed on schedule c that was expended for federal income taxes respondent further determined an accuracy-related_penalty was due leddos qualifies as a so-called small_partnership under sec_6231 b and the partnership provisions of sec_6221 through do not apply - - on the underpayment resulting from disallowance of the portion of the schedule c deduction expended for federal income taxes sec_179 sec_179 provides a taxpayer may elect to treat the cost of any sec_179 property as an expense which is not chargeable to capital_account any cost so treated shall be allowed as a deduction for the taxable_year in which the sec_179 property is placed_in_service under sec_179 the deduction is limited inter alia to dollar_figure and shall not exceed the aggregate amount of taxable_income of the taxpayer for such taxable_year which is derived from the active_conduct by the taxpayer of any trade_or_business during such taxable_year sec_179 a for purposes of sec_179 a taxable_income is computed without regard to the sec_179 deduction see sec_179 c sec_179 further provides in the case of a partnership the limitations of subsection b shall apply with respect to the partnership and with respect to each partner the regulations amplify the taxable_income limitation applies to the partnership as well as to each partner thus the partnership may not allocate to its partners as a sec_179 expense deduction for any taxable_year more than the partnership's taxable_income limitation for that taxable_year and a partner may not deduct as a sec_179 expense deduction for any taxable_year more than the partner's taxable_income limitation for that taxable_year sec_1_179-2 income_tax regs petitioners acknowledge that under sec_1_179-2 income_tax regs the sec_179 deduction claimed here is not allowable they argue however that the regulation is invalid - - a treasury regulation must be sustained if it implements the congressional mandate in some reasonable manner 455_us_16 quoting 389_us_299 the issue is not how the court itself might construe the statute to which the regulation relates in the first instance 'but whether there is any reasonable basis for the resolution embodied in the commissioner's regulation ' 105_tc_227 quoting 434_us_528 normally treasury regulations must be sustained unless unreasonable and plainly inconsistent with the revenue statutes 333_us_496 the code section primarily involved here is sec_179 b a and d which is directed to the limitations in the case of partnerships for purposes here these limitations have two sources the genesis of sec_179 is section a the small_business tax revision act of publaw_85_866 72_stat_1606 that provided a deduction for an additional_first-year_depreciation there was a dollar_figure dollar_figure for joint returns limitation on the cost of the property subject_to the additional_depreciation that statute did not provide any limitation on partners sec_179 relating to partnership limitations first appeared in the tax reform act of publaw_94_455 90_stat_1525 the legislative - - history provides that with respect to a partnership the cost of the property on which additional_first-year_depreciation is calculated for the partnership as a whole is not to exceed dollar_figure s rept pincite 1976_3_cb_49 sec_179 was amended again by the economic_recovery_tax_act_of_1981 publaw_97_34 sec a 95_stat_172 to provide for an election to expense the cost of property rather than taking additional_depreciation and that provision did not amend sec_179 the committee report states similarly the same type of dollar limitations will apply in the case of partnerships as currently apply under sec_179 under the committee bill as under sec_179 both the partnership and each partner are subject_to the annual dollar limitation s rept pincite 1981_2_cb_412 the taxable_income limitation contained in current sec_179 b a was added by the tax_reform_act_of_1986 publaw_99_ sec a 100_stat_2085 while the senate version of the taxable_income limitation of section a was limited to taxable_income of the business in which property was used see s rept pincite c b vol v sec_179 as enacted applied to taxable_income from any trade_or_business of the taxpayer see h conf rept at ii-49 1986_3_cb_1 see also staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 jt comm print pincite concurrently sec_179 pertaining to partnerships was amended to read as it does now by the tax_reform_act_of_1986 publaw_99_514 sec d 100_stat_2085 petitioners contend that since for purposes of the sec_179 b a limitation they may aggregate taxable incomes from their different trades_or_businesses they should be able to aggregate their taxable_income with the income of the partnership under sec_179 to determine the partnership's taxable_income in this regard petitioners argue that sec_179 b a applies only to the taxable_income of the taxpayer derived from the trade_or_business by the taxpayer petitioners contend that under sec_701 a partnership is not a taxpayer therefore that section cannot apply to a partnership the taxable_income limitation in sec_179 a is therefore meaningless when applied to a partnership and sec_1_179-2 income_tax regs is accordingly invalid the gravamen of petitioners' argument is that a partnership is not a taxpayer under the definition contained in sec_7701 a it should be noted initially that this is literally incorrect a taxpayer is defined as any person subject_to any internal revenue tax sec_7701 in turn a person shall be construed to mean and include inter alia a partnership sec_7701 under sec_701 a partnership generally is not subject_to the income_tax rather the partners are liable for income_tax only in their separate or individual capacities but a partnership may be subject_to a variety of internal revenue taxes including eg employment_taxes under sec_311ll a 877_f2d_843 - - 10th cir or other excise_taxes 283_f2d_909 9th cir equally important the terms such as taxpayer and partnership have certain elastic applications within the internal_revenue_code while a partnership generally is not subject_to income taxes concepts such as taxable_income are fully applicable sec_703 provides that with exceptions the taxable_income of a partnership shall be computed in the same manner as in the case of an individual in 410_us_441 the supreme court noted for the purpose of computing taxable_income that the partnership is regarded as an independently recognizable entity apart from the aggregate of its partners there are many examples of the term partnership being used in place of the word taxpayer or other similar designations sec_446 provides taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books emphasis added for purposes of sec_446 however the taxpayer is the partnership see 66_tc_74 affd per curiam 555_f2d_634 7th cir sec_1033 a a provides that at the election of the taxpayer a gain may not be recognized emphasis added for sec_1033 purposes when a partnership is involved the taxpayer is the partnership see 457_f2d_1 3d cir affg 54_tc_1691 sec_183 regarding --- - not for profit activities speaks in terms of an individual or an s_corporation but when a partnership is involved the so- called for profit analysis focuses on the partnership and not the individual see 80_tc_972 affd without published opinion 742_f2d_1441 2d cir affd sub nom 731_f2d_230 4th cir in this regard it should be noted that the election in sec_179 is phrased in terms of a taxpayer may elect surely petitioners would not contend that an election may not be made for property in a business conducted by a partnership for purposes of sec_179 a a partnership is a taxpayer it becomes apparent then that petitioners' dissatisfaction is not with the regulation per se but rather with the incorporation of the sec_179 a limitation in sec_179 thus if we were to hold for petitioners we would have to read the sec_179 a limitation out of sec_179 this we cannot do sec_179 specifically states in the case of a partnership the limitations of subsection b apply to the partnership and the partners it does not say that only subsection b and shall apply see green v commissioner tcmemo_1998_356 applying sec_179 b a to an s_corporation at trial petitioners also seemed to argue that the term taxable_income as used in sec_179 a should be interpreted to mean gross_receipts of the trade_or_business carried on as a partnership this argument has no basis in law - ' t axable income' means gross_income minus the deductions allowed sec_63 gross_income is derived from gross_receipts less cost_of_goods_sold see 106_tc_268 sec_1_61-3 income_tax regs furthermore as pointed out above the determination of the taxable_income of a partnership is essentially the same as with an individual sec_703 there is no indication that in enacting the taxable_income limitation in sec_179 a congress did not understand and intend these terms to have their settled meaning in short sec_1_179-2 income_tax regs flows directly from the requirements of sec_179 a and d 18s consistent with the statutes and their legislative histories and is valid therefore respondent's determination on this issue is sustained section 6662-penalty sec_6662 imposes a penalty with respect to any portion of an underpayment_of_tax required to be shown on a return which is attributable to negligence or disregard of rules or regulations sec_6662 the penalty is in an amount equal to percent of the portion of the underpayment to which this section applies sec_6662 petitioners claimed on schedule c a deduction in the amount of dollar_figure as payroll_taxes of that amount dollar_figure was payment made for petitioners' federal_income_tax liability sec_275 provides no deduction shall be allowed for federal income taxes petitioners do not dispute that the deduction of dollar_figure is not allowable the deduction is clearly prohibited by statute and petitioner was aware that federal income taxes cannot be deducted negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and tcmemo_1964_299 cert_denied 389_us_1004 affd 904_f2d_1011 5th cir affd on other grounds 501_us_868 the guestion then is whether petitioner has established that his conduct meets the reasonable or prudent person standard see rule a see also freytag v commissioner t c pincite petitioner argues that the deduction was the result of a reasonable mistake caused by an employee who erroneously posted the amount of the check s to pay federal income taxes to the payroll account we may agree that the posting mistake of the employee was understandable but we have difficulty with petitioner's explanation petitioner either prepared or directly supervised the preparation of the tax_return he is an accountant anda large part of his business related to tax matters the dollar_figure in income taxes deducted as payroll_taxes constitutes approximately percent of the taxable_income of the accounting practice moreover it represent sec_53 percent of the deduction claimed for payroll_taxes these are not insignificant figures and we find it hard to believe that when preparing or supervising the preparation of the return petitioner would not have questioned the deduction of this size this is particularly true because petitioner was aware that his federal income taxes had been paid from the bank account used for the accounting practice a practice which in and of itself is suspect hither he closed his eyes to the facts or he simply did not properly supervise the preparation of the return petitioner has not established that he was not negligent therefore respondent's determination as to the accuracy-related_penalty under sec_6662 is sustained decision will be entered for respondent
